Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-14-00324-CR

                                 The STATE of Texas,
                                      Appellant

                                           v.

                                  John D. DELOACH,
                                        Appellee

                From the County Court at Law No. 12, Bexar County, Texas
                                 Trial Court No. 130556
                         Honorable Scott Roberts, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

      In accordance with this court’s opinion of this date, we WITHDRAW our opinion and
judgment dated November 19, 2014, we REVERSE the county court at law’s judgment, and we
RENDER judgment reinstating the municipal court’s judgment.

      SIGNED March 4, 2015.


                                            _____________________________
                                            Sandee Bryan Marion, Chief Justice